TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 28, 2013



                                      NO. 03-11-00277-CV


                  Northeast Neighbors Coalition and TJFA, L.P., Appellants

                                                 v.

                     Texas Commission on Environmental Quality and
                   BFI Waste Systems of North America, L.L.C., Appellees




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the district court’s judgment.

IT IS THEREFORE ordered that the judgment of the district court is in all things affirmed. It

is FURTHER ordered that the appellants pay all costs relating to this appeal, both in this Court

and the court below; and that this decision be certified below for observance.